Citation Nr: 0929429	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
July 24, 1980, to August 5, 1980.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
reopening a claim for service connection for degenerative 
disc disease of the lumbar spine.  

In an August 2006 decision, and following a hearing in which 
the Veteran testified and presented evidence to the 
undersigned Veterans Law Judge, the Board found that new and 
material evidence had been received sufficient to reopen the 
claim.  Thereafter, the Board remanded the matter to the RO, 
via the Appeals Management Center, for additional 
development.  The additional development was undertaken, and 
in May 2009, the claims file was returned to the Board.  

In June 2009, the Veteran submitted a statement to the 
Appeals Management Center.  In that statement the Veteran 
appears to raise a claim for service connection for bilateral 
peripheral neuropathy of the lower extremities as secondary 
to the service-connected low back syndrome.  This issue has 
not been developed or adjudicated by the RO.  Accordingly, it 
is REFERRED to the RO for any appropriate action.  


FINDING OF FACT

While the Veteran sustained an injury to her low back during 
service and is currently service-connected for low back 
syndrome, degenerative disc disease of the lumbar spine was 
not shown during service, has separate and distinct 
manifestations from the service-connected low back syndrome, 
and is not etiologically related to an incident or injury 
during service.  



CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the Veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In an August 2006 letter, the RO advised the appellant of the 
types of evidence that she needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, she was advised 
what the evidence must show to support the claim for service 
connection.  In addition, she was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  She was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Finally, the 
letter advised the Veteran of the evidence it had received in 
connection with the claim.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the August 2006 correspondence, VA 
advised the Veteran of these criteria.

The Board also finds that all necessary development has been 
accomplished. The RO/AMC has obtained identified private and 
VA outpatient treatment records.  Moreover, the Veteran was 
afforded numerous VA examinations, as discussed in greater 
detail below.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinions obtained in 2006 and 2007 in this 
case are more than adequate.  Each opinion was predicated on 
a full reading of the private and VA medical records in the 
Veteran's claims file, and, more particularly the service 
treatment records describing the nature of the in-service 
back injury and the records concerning her discharge.  The 
medical professionals considered all of the pertinent 
evidence of record and the statements of the appellant, and 
provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  

As for the VA examiners' conclusions that it would be 
speculation to conclude the Veteran's post-service disc 
disease is related to the in-service injury, the Board finds 
additional inquiry is not needed on this question.  The 2006 
and 2007 medical professionals reviewed the entire record, 
especially the contemporaneous service treatment records, and 
rendered those opinions.  The Board sees no need for another 
examiner to review the file, as the facts concerning the in-
service injury and findings are static in nature.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   

Additionally, she was provided an opportunity to set forth 
her contentions during the hearing before the undersigned 
Veterans Law Judge. 

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's six-volume VA claims file. Although the Board has 
an obligation to provide reasons or bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on her behalf.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  Timberlake v. Gober, 14 
Vet. App. 122 (2000).

In addition, the Board is charged with assessing the 
credibility and weight of all evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See 38 C.F.R. § 3.303(a); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Here, the Veteran contends that degenerative disc disease of 
the lumbar spine is related to an injury incurred during 
ACDUTRA.  Prior to discussing the merits of the claim, 
however, it is important to first acknowledge that the 
Veteran is already in receipt of VA compensation benefits for 
a service-connected low back disability.  In a July 1981 
decision, the RO granted service connection for "low back 
syndrome."  An initial 10 percent disability rating was 
assigned.  (Currently, a 20 percent disability rating is in 
effect.)  

The significance of that decision is that the Veteran is 
claiming that she has a separate and distinct disability 
based upon the same in-service injury.  When a veteran brings 
a claim for benefits based upon a medical diagnosis of a 
particular disease or injury, the Board must consider whether 
that precise, medically defined disease or injury is service 
connected.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 
2008).  Additionally, when it is not possible to separate the 
effects of service-connected and non-service-connected 
disabilities, such effects should be attributed to the 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Finally, should service connection for 
degenerative disc disease of the lumbar spine be granted, it 
is important to recognize that the Veteran may not be 
entitled to be doubly compensated for the disabilities; i.e., 
the evaluation of the same disability under various diagnoses 
is to be avoided, as is the evaluation of the same 
manifestation under different diagnoses.  38 C.F.R. § 4.14 
(2008); Amberman v. Shinseki, No. 08-7111 (Fed. Cir., June 
29, 2009).  

With those principles in mind, thus, the questions for the 
Board, are whether the Veteran has a separate and distinct 
disability manifested by degenerative disc disease, and, if 
so, whether it was incurred during service or is otherwise 
related to an injury sustained in service?   

Turning first to the question of current disability, during 
the most recent VA examination, in January 2007, the Veteran 
was diagnosed with degenerative disc disease of the lumbar 
spine.  Hence, there is competent medical evidence of a 
current disability.  There is also evidence that the 
disability has separate and distinct symptoms from the 
already service-connected low back syndrome.  During a 
January 1996 VA examination, for example, the examiner 
differentiated between the effects of the degenerative disc 
disease and the effects of the muscular low back disability.  

Turning to the question of whether degenerative disc disease 
was incurred during service, the service treatment records 
clearly show that the Veteran was injured on August 2, 1980, 
when she fell during a physical training exercise and landed 
on her buttocks.  The Board finds, however, that the 
preponderance of the evidence is against the claim.  Among 
the evidence of record was a clinical record dated August 3, 
1980, that revealed an impression of a herniated nucleus 
pulposus, L-4 and L-5.  A report from a Medical Evaluation 
Board, convened in February 1981, included a patient history, 
physical examination, and x-ray and CT scan findings.  The x-
ray examination, however, revealed no evidence of 
spondylolisthesis, and the CT scan was interpreted as normal.  
While the report noted the Veteran's subjective complaints of 
severe back pain and radiation into the legs, it concluded 
that it was "without evidence of any significant organic 
cause so far found."  

In the first few years following discharge from service, 
while the Veteran received medical treatment for low back 
pain, there was no competent medical evidence showing 
degenerative disc disease of the lumbar spine.  A September 
1981 x-ray examination, for example, was normal.  A special 
orthopedic examination, conducted by VA in July 1982, yielded 
a diagnosis of traumatic coccydynia with secondary chronic 
pain syndrome, but an x-ray examination did not reveal any 
degenerative disc disease.  Instead, it revealed an 
essentially normal lumbar spine with a transitional fifth 
vertebra and a spina bifida occulta of the 5th lumbar 
segment.  

It was not until December 1985, when an MRI examination 
revealed an L5/S1 degenerative disc with posterior bulging 
but no compression of the dural sac.  However, a VA examiner 
in March 1995 questioned the import of the MRI findings, 
reasoning that the lack of compression of the dural sac 
caused the results to be "of questionable clinical 
significance."  This same examiner also provided an opinion 
against the Veteran's claim, noting that there "was no 
convincing data to suggest that musculoskeletal strain, in 
and of itself, leads to degenerative disc disease."  

There is also evidence, by way of a September 1988 VA 
examination, pointing to another post-service injury to the 
low back.  This report notes that in 1986 the Veteran fell 
down a flight of stairs while at work.  


Moreover, a VA examiner in September 2006, noted that it 
would be "a matter of speculation" to relate degenerative 
joint disease of the lumbar spine to the in-service injury.  
The examiner reasoned that in order for a probable 
relationship to exist, he would have expected more pathology 
and objective findings during service.  The Board finds this 
medical opinion persuasive.  It was based on a review of the 
claims file and included a well-reasoned explanation for its 
findings and conclusions.  

Similarly, a VA examiner in January 2007 also concluded that 
he could not resolve the issue without "resort to mere 
speculation."  The examiner, who also had the benefit of the 
review of the claims file, noted that the "best evidence" 
was the MEB in March 1981 which included findings of low back 
syndrome with no organic cause.  The examiner reasoned that 
because the MEB found no organic cause for the Veteran's low 
back pain, it would be speculative for him to do so.  

The Board acknowledges that there is lay and medical evidence 
in support of the claim.  In sum, however, the evidence is 
not as probative as the negative evidence against the claim.  
For example, an April 1994 letter from J. H. K., M.D. notes 
that there is a "distinct possibility" that the Veteran's 
lumbar disc pain is related to service.  The examiner, 
however, does not clarify the basis for the opinion, nor does 
he quantify what the "distinct possibility" means.  Thus, 
this opinion is considered speculative in nature.  See 
generally Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus). See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative).  

Similarly, an August 1999 report from private physician C. K. 
F., D.O., P.A., references the Veteran's history of injury 
during service and the onset of pain syndrome, but makes no 
conclusive link between the in-service injury and the current 
degenerative disc disease of the lumbar spine.  


Other medical records include bare transcriptions of the 
Veteran's lay history, by providing the Veteran's opinion 
that her degenerative disc disease is related to service.  
These transcriptions do not amount to competent medical 
opinion evidence in support of the claim for service 
connection.   

A November 2003 report from R. D. G., D.O. indicates that the 
December 1985 MRI was evidence of degenerative disk that was 
related to the initial in-service injury.  While this 
statement constitutes competent medical evidence, the Board 
finds it is less probative than the negative evidence against 
the claim.  For instance, the VA examiner in March 1995 
provided a more thorough, reasoned analysis as to the 
significance of the MRI results.  Moreover, the private 
medical opinion was rendered for purposes of evaluating the 
management of the chronic low back pain.  The VA examiner, by 
contrast, was focused on addressing the essential medical 
question in this matter, the question of the relationship 
between current degenerative disc disease and the Veteran's 
military service.  

A July 2005 letter from A. C., M.D., indicates that "chronic 
low back pain can be related to the 1980 lumbar injury."  
This one-sentence opinion is not persuasive as it does not 
address the etiology and distinction between the service-
connected low back syndrome and the current degenerative disc 
disease of the lumbar spine.  

Finally, the Board has carefully reviewed the Veteran's 
testimony and other lay evidence of record.  While the 
Veteran is certainly competent to discuss symptoms she 
experiences and observed, there are limits to her ability to 
relate her degenerative disc disease of the lumbar spine 
disability to service.  As a lay person she is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by her own assertions when such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (2008) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Here, any opinion 
regarding the etiology of degenerative disc disease of the 
lumbar spine requires competent medical evidence.  Since the 
Veteran is not professionally qualified to offer an opinion 
as to the etiology of this disability, her opinion does not 
constitute competent medical evidence.

In sum, because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


